The opinion of the court was delivered by
"Woodward, J.
As drawer and endorser of the protested bill, 'the defendant was entitled to notice of -its dishonour by the acceptor ; and in his affidavit of defence given in evidence against him by the plaintiffs, he swears that he had no notice of it, and never heard of it from any source for more than a year after its maturity. The only evidence relied on by the plaintiffs to affect him with notice, was the certificate of the notary at Rio de Janeiro that he had served the protest on Joshua M. Clapp (the acceptor), in his own name and as agent of the drawer, PranJs Smith. The utmost effect that can be claimed for this certificate is, that it proved notice to the party named; but it is not the slightest evidence of the agency of that party for the defendant. No statute and no rule of the law merchant makes a notarial certificate evidence of such a fact. It was susceptible of competent proof, but none was offered; and the court were right, therefore, in nonsuiting the plaintiffs.
There are sixteen errors assigned upon the record, but these observations answer them all sufficiently.
The judgment is affirmed. .